Citation Nr: 9917027	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-19 584	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for duodenal ulcer 
disease, status post vagotomy and pyloroplasty, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1965.  A December 1997 decision of the Board of 
Veterans' Appeals (Board) reopened the veteran's claim for 
service connection for psychiatric disability and remanded 
the case to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, for additional 
development.  A November 1998 rating decision granted service 
connection for generalized anxiety disorder with depression 
and assigned a 30 percent evaluation, effective May 2, 1994.  
A December 1998 letter to the veteran notified him of the 
rating action and noted that because the action was 
considered a grant of the benefit sought, the appeal 
concerning that issue was considered resolved; no subsequent 
correspondence with respect to the veteran's psychiatric 
disability has been received.

The December 1997 Board decision also referred the issue of 
whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches to the RO 
for a statement of the case.  A statement of the case on this 
issue was sent to the veteran in November 1998 with an 
enclosure letter indicating that the veteran would have to 
file an appeal to complete the appellate process.  Since no 
subsequent correspondence by or on behalf of the veteran has 
been received on this issue, the Board has concluded that the 
veteran is not currently seeking appellate review of this 
issue.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained.

2.  The veteran's has no more than moderate symptoms of 
duodenal ulcer disease.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for duodenal ulcer disease have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7305 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R.  Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In accordance with Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the Board has reviewed the service medical records 
and all other evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

VA outpatient records from April 1993 to May 1995 reveal 
gastrointestinal problems, with peptic ulcer disease 
diagnosed in November 1993.  A May 1994 colonoscopy found 
mild diverticulosis.

Outpatient records dated from January 1994 to March 1995 and 
signed by James A. Chaney, M.D., primarily involve back and 
psychiatric problems.  It was noted in March 1995 that the 
veteran's disabilities included severe peptic ulcer disease 
with intermittent bleeding and anemia associated with the 
blood loss.


According to a May 1995 statement from two VA doctors, the 
veteran's symptoms included gastrointestinal complaints.

VA outpatient records from May 1995 to December 1996 reveal 
that chronic peptic ulcer disease was diagnosed in July 1995.  
He was seen for gastrointestinal bleeding secondary to peptic 
ulcer disease in May and August 1996.  When seen in the 
gastrointestinal clinic in October 1996, the veteran was 71 
inches tall and weighed 229.5 pounds.  

On VA gastrointestinal examination in September 1996, the 
veteran noted a long history of gastrointestinal problems, 
with several hospitalizations for rectal bleeding.  He also 
noted problems with diarrhea and abdominal pain.  He said 
that he had lost approximately 38 pounds but was recently 
regaining some of the weight.  Physical examination was 
considered basically unremarkable.  Laboratory tests showed a 
slightly elevated red blood cell count and a normal 
hemoglobin level.  The assessment was status post vagotomy 
and pyloroplasty for ulcer bleeding in the past, with current 
complaints of intermittent rectal bleeding of unclear 
etiology.  A February 1997 statement from the VA examiner who 
examined the veteran in September 1996 reveals that the 
veteran's chart was recently made available for review.  
After review, the examiner diagnosed probable mild bile 
reflux gastritis.  The examiner noted that episodes of lower 
gastrointestinal bleeding might be due to AV malformation in 
the right colon, which had no connection with the veteran's 
gastric surgery or past ulcer disease.

On VA gastrointestinal examination in July 1998, the veteran 
complained of persistent nausea and vomiting without any 
hematemesis or melena; he said that he typically experienced 
early satiety, no matter what type of food he ate, and ended 
up vomiting it up.  He denied any weight loss, fever, or 
chills.  He had occasional loose stools.  He described his 
nausea and vomiting as fairly frequent and, sometimes, 
severe.  Physical examination revealed mild left upper 
quadrant tenderness and normal active bowel sounds.  His 
weight was considered stable with no signs of anemia, such as 
cyanosis.  He did not appear to have any circulatory 
disturbance after meals.  It was noted that an 
esophagogastroduodenoscopy revealed a nodularity in the 
prepyloric region and no evidence of ulceration or active 
hemorrhaging.  The diagnosis was status post vagotomy and 
pyloroplasty with occasional dumping syndrome; gastroparesis; 
irregular nodularity at the pre-pyloric site, subsequently 
biopsied; no peptic ulcer disease; and secondary symptoms of 
hypoglycemia.

The veteran is currently assigned a 20 percent evaluation for 
his duodenal ulcer disease.  A 20 percent evaluation is 
assigned for moderate duodenal ulcer disease with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe duodenal ulcer disease with symptomatology 
that is less severe than that for severe duodenal ulcer 
disease, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305.

The evidence on file reveals that the veteran has had 
gastrointestinal problems for a number of years, primarily 
involving diarrhea and vomiting; and it was noted by Dr. 
Chaney in March 1995 that the veteran had severe peptic ulcer 
disease with anemia caused by intermittent bleeding.  
However, the records from Dr. Chaney primarily involved 
treatment for other disabilities, and these records do not 
include any clinical evidence, such as a complete blood 
count, of anemia.  VA examinations in September 1996 and July 
1998 did not show impairment of health manifested by anemia 
and weight loss.  In fact, a blood count in September 1996 
showed a slightly elevated red blood cell count, and the 
veteran denied any weight loss in July 1998.  Moreover, it 
was noted in July 1998 that an esophagogastroduodenoscopy did 
not reveal any evidence of ulceration or active hemorrhaging.  
Despite the veteran's problems with nausea and vomiting, 
there is no indication of recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  The evidence shows no more than continuous 
moderate manifestations of duodenal ulcer disease.  

The Board has also considered whether a higher rating is 
warranted under any other potentially applicable Diagnostic 
Code.  

In this regard, the Board notes that postgastrectomy syndrome 
warrants a 10 percent evaluation if it is mild with 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations, whereas a 40 percent evaluation is warranted 
for moderate postgastrectomy syndrome with less frequent 
episodes of epigastric disorders (than required for a 60 
percent evaluation) with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (1998).

The record reflects that the veteran has undergone vagotomy 
and pyloroplasty but he has not undergone gastrectomy and has 
not been found to have postgastrectomy syndrome.  The 
presence of circulatory symptoms after meals has not been 
reported, and the July 1998 VA examiner stated that the 
veteran did not appear to have any circulatory disturbance 
after meals.  As noted above, the medical evidence does not 
show that the service-connected disability has been found to 
be productive of weight loss.  Therefore, the Board finds 
that the disability does not more nearly approximate the 
criteria for a higher evaluation under Diagnostic Code 7308.

The Board further notes that irritable colon syndrome 
warrants a 10 percent evaluation if it is moderate with 
frequent episodes of bowel disturbance with abdominal 
distress, or a 30 percent evaluation if it is severe with 
diarrhea or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  38 C.F.R. § 4.114, 
Diagnostic Code 7319 (1998).

The record reflects that the veteran has had complaints of 
diarrhea and the service-connected disability was noted on 
the July 1998 VA examination to be productive of occasional 
dumping syndrome.  There is no indication in the medical 
evidence that the disability is productive of more than 
frequent episodes of bowel disturbance with abdominal 
distress.  Therefore, the disability does not more nearly 
approximate the criteria for a higher evaluation under 
Diagnostic Code 7319.

The Board notes that separate evaluations are not warranted 
under the above Diagnostic Codes.  See 38 C.F.R. § 4.114.  
Moreover, in the Board's opinion the over all disability 
picture does not justify elevation to the next higher 
evaluation under any of the above Diagnostic Codes since the 
veteran is not shown to have post gastrectomy syndrome or 
irritable bowel syndrome. 

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability and that 
the manifestations of the disability are those contemplated 
by the schedular criteria.  No unusual or exceptional 
circumstances suggesting that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the assigned rating have been 
presented.  Therefore, the Board has concluded that referral 
of the case for extra-schedular consideration is not 
warranted.


ORDER

An evaluation in excess of 20 percent for duodenal ulcer 
disease, status post vagotomy and pyloroplasty, is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

